Citation Nr: 1610376	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent from September 24, 2002 to January 12, 2003, in excess of 50 percent from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013, and in excess of 70 percent since August 5, 2013 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The claims file was subsequently transferred to the RO in Atlanta, Georgia.

The matter was previously before the Board on multiple occasions, as well as before the United States Court of Appeals for Veterans Claims (Court). See October 2007 Board Decision; January 2010 Court Memorandum Decision; September 2010 Board Decision. It was last before the Board in September 2012, when it was remanded for further development. See September 2012 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

The issue of entitlement to TDIU is raised by the record and addressed in the body of this decision. See, e.g., October 2015 Representative's Brief; see 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.



FINDINGS OF FACT

1. From September 24, 2002 to January 12, 2003, the Veteran's PTSD was manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013, the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity.

3. Since August 5, 2013, the Veteran's PTSD was manifest by occupational and social impairment, with deficiencies in most areas.

4. Prior to August 5, 2013, the Veteran's service-connected PTSD did not prevent him from securing or following a substantially gainful occupation.

5. From August 5, 2013 onwards, the Veteran's service-connected PTSD prevented him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD from September 24, 2002 to January 12, 2003 are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a disability rating in excess of 50 percent for PTSD from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013 are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2015).

3. The criteria for a disability rating in excess of 70 percent for PTSD from August 5, 2013 and thereafter are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2015).

4. The criteria for entitlement to TDIU prior to August 5, 2013 have not been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).
 
5. The criteria for entitlement to TDIU from August 5, 2013 and thereafter have been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

An October 2003 letter informed the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of his service-connected PTSD. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any private medical records (PMRs) that need to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The VA examiners reviewed the claims file and all pertinent medical evidence, interviewed the Veteran, and clearly indicated the Veteran's present level of mental health disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The VA examination reports are adequate to determine the issue on appeal. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Procedural Question Regarding the Date of the Notice of Disagreement

The Veteran contends that his January 13, 2003 or September 24, 2003 Statements in Support of Claim, treated by the RO as new claims for an increased disability rating for his PTSD, were valid notices of disagreement to previous rating decisions. The Board finds that the communications were new claims, and that the notice of disagreement was not submitted until May 26, 2004.

The claimant has one year from the date of mailing of notification of an RO decision to initiate and perfect an appeal by filing of a notice of disagreement and substantive appeal with the decision, and the decision becomes final if an appeal is not filed within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015).

An appeal to the Board is initiated by filing a timely notice of disagreement, and is perfected by filing a timely substantive appeal. 38 C.F.R. § 20.200.

A notice of disagreement may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such notice of disagreement or substantive appeal. 38 C.F.R. § 20.301.

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result. A liberal standard is applied in determining whether a communication constitutes a notice of disagreement. While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review. Thus, a notice of disagreement relates to a specific adjudicative determination on a specific date. 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a notice of disagreement include "terms that can be reasonably construed . . . as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the Federal Circuit explained that a valid notice of disagreement must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative. Gallegos, 283 F.3d at 1309. The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid notice of disagreement. Jarvis v. West, 12 Vet. App. 559, 561 (1999). see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that a notice of disagreement must include an expression of disagreement with a decision but need not include an explicit expression of a "desire for appellate review").

Here, the Veteran filed a claim of service connection for PTSD on August 11, 2000. Service connection was granted in a February 2002 rating decision, and an initial 30 percent disability rating was assigned.

In a statement in support of claim received January 13, 2003, the Veteran stated, "I am requesting that the VA consider me for a[n] increase[d] rating for PTSD." See January 2003 Correspondence. He requested that the RO obtain medical records and schedule a new VA examination. The RO treated this correspondence as a new claim for a higher disability rating, as opposed to a notice of disagreement to the February 2002 rating decision.

Although this correspondence was received within a year of the date of the rating decision, the Board finds the January 13, 2003 correspondence does not meet the criteria for a valid notice of disagreement. Specifically, the statement does not express disagreement with a specific rating decision; rather, it simply makes a makes a request for a higher rating. See 38 C.F.R. § 20.201; see also Gallegos, 283 F.3d at 1309. This statement cannot "be 'reasonably construed' as expressing dissatisfaction with a VA adjudicative determination." See Stokes, 1 Vet. App. at 203. Because it does not meet the criteria for a notice of disagreement, it was properly treated as a new claim for an increased disability rating.

In response to the January 13, 2003 correspondence - a claim for a higher disability rating - the RO issued a March 2003 rating decision, granting a 50 percent disability rating effective as of the date of claim for increase, January 13, 2003.

In a statement in support of claim received September 24, 2003, the Veteran stated he was "requesting that the VA consider me for increase in rating on PTSD," and requested a new VA examination. Again, the RO treated this as a new claim for a higher disability rating, as opposed to a notice of disagreement to either of the preceding rating decisions.

The Board again finds the September 24, 2003 correspondence, although submitted within a year of the March 2003 rating decision, does not meet the criteria for a valid notice of disagreement, and was properly considered a new claim for a higher disability rating. The statement again does not disagree with a specific rating decision, and cannot be reasonably construed as doing so. See 38 C.F.R. § 20.201; see also Gallegos, 283 F.3d at 1309; Stokes, 1 Vet. App. at 203.

Following the September 24, 2003 correspondence - a claim for a higher disability rating - the RO issued a January 2004 rating decision continuing the 50 percent assigned rating.

In a statement in support of claim received May 26, 2004, the Veteran stated, "[i]n response to your rating decision dated 12 Jan. 04, in ref[erence] to denied increase[] in rating for PTSD[] . . . I disagree on your decision for the above disability. Please send me a statement of the case."

This May 26, 2004 statement was filed in writing with the RO by the Veteran within one year of the date of the RO's decision, and it clearly refers to a specific adjudicative determination on a specific date, as it references the January 2004 rating decision. 38 C.F.R. § 20.201; see also Gallegos, 283 F.3d at 1309. It is a valid notice of disagreement.

To the extent the Veteran suggests that the January 13, 2003 and September 24, 2003 claims should be treated as jurisdictional notices of disagreement for the purposes of an appeal, or as additional notices of disagreement that were modified for purposes of appeal by the May 26, 2004 notice of disagreement, the Board notes that "[t]here can be only one valid NOD as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision has been rendered in that matter, or the appeal has been withdrawn by the claimant." See Garlejo v. Brown, 10 Vet. App. 229, 233 (1997), citing Hamilton v. Brown, 39 F.3d 1574, 1582-85 (1994).

Therefore, the May 26, 2004 statement in response to the January 2004 rating decision is the only correspondence that may be considered a notice of disagreement. The correspondence from January 13, 2003 and September 24, 2003 were claims for higher ratings rather than notices of disagreement, as they were not responsive to specific adjudicative determinations.

The Veteran perfected his appeal of the January 2004 rating decision at issue by submitting a substantive appeal, which was received on November 9, 2004. Accordingly, his claim has been re-phrased, as shown on the title page, to reflect the issue properly before the Board of entitlement to a disability rating in excess of 30 percent from September 24, 2002 to January 12, 2003, in excess of 50 percent from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013, and in excess of 70 percent since August 5, 2013 for PTSD. 38 C.F.R. § 3.400(o). During the period from November 8, 2007 to December 31, 2007, the Veteran had a temporary total disability rating.

Merits of the Increased Disability Rating Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The relevant time for consideration in a claim for an increased rating is from one year prior to the date of receipt of the claim, in this case, from September 24, 2002 onward. See 38 C.F.R. § 3.400(o).

The Veteran's PTSD has been evaluated as 30 percent disabling prior to January 12, 2003, 50 percent disabling from January 13, 2003 to November 7, 2007; 100 percent disabling during the Veteran's inpatient treatment from November 8, 2007 to December 31, 2007; 50 percent disabling from January 1, 2008 to August 4, 2013, and 70 percent disabling since August 5, 2013 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R § 4.130, DC 9411, 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See Mauerhan, 16 Vet. App. at 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. These are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. 

While GAF scores are not dispositive of this matter, according to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

Increased Rating from September 24, 2002 to January 12, 2003

In October 2002, the Veteran's VA psychiatrist noted he was having sleep disturbances probably due to sleep apnea. He described the Veteran as alert, ambulatory, nonpsychotic, non-suicidal, and non-homicidal, and assigned a GAF score of 45. He did not provide any further information regarding the reasoning behind the assigned GAF score.

For the period prior to January 13, 2003, a rating in excess of 30 percent is denied. The medical records from this time period consist of the October 2002 VA psychiatrist's note attributing sleep difficulties to sleep apnea, as opposed to PTSD. While the Board acknowledges the Veteran's VA psychiatrist assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning, there is no evidence of any such symptoms in the records from September 24, 2002 to January 12, 2003.

During that time, based on later medical records, the Veteran was married and  working full-time as a cook at his place of long-time employment. There is no indication his PTSD interfered with his occupational functioning when he was working, or that it otherwise caused occupational and social impairment with reduced reliability and productivity. Therefore, prior to January 12, 2003, a rating in excess of 30 percent is denied.

Increased Rating from January 13, 2003 to November 7, 2007 and 
from January 1, 2008 to August 4, 2013

In February 2003, a VA examiner noted the Veteran complained of difficulty sleeping and worsening re-living experiences from Vietnam, occurring on a daily basis and affecting his daily living. The examiner indicated the Veteran had worked for the past 15 years at a hospital as a cook, he was divorced but had remarried, and he had two children and two stepchildren. On mental status examination, the Veteran was alert; oriented to person, place, and time; had poor eye contact; slow monotone speech; depressed mood; and sad affect. He reported symptoms of difficulty falling asleep and staying asleep, decreased energy and concentration, very little interest in things going on around him, decreased appetite, and difficulty trusting people. There was evidence of psychomotor retardation, but there was no evidence of loose associations, flight of ideas, or paranoid ideas. His thought process was organized and goal-oriented.

The Veteran continued to work as a cook at the hospital, although he reported that his ability to concentrate and get along with people was diminishing on a daily basis. He said he no longer slept in the same room with his wife because he hit her once during a nightmare. The examiner noted the Veteran was irritable "all the time now," hypervigilant, and had an exaggerated startle response. He made efforts to avoid thoughts, feelings, or conversations associated with his time in Vietnam. He was not considered a danger to himself or to others, but his degree of social impairment was described as severe, and his degree of inability to work was fair. A GAF score of 50 was assigned.

In a March 2003 VA treatment note, the Veteran was described as anxious and depressed. He talked about the impact of war scenes on Iraq on television on his memories of his war experiences. His psychiatrist noted he was alert; nonpsychotic; non-suicidal; non-homicidal; oriented to person, place, and time; and cooperative. A GAF score of 45 was assigned.

In a June 2003 VA treatment note, the Veteran was noted to have reported the death of his wife, and the death of his grandmother and aunt the previous week, which the examiner noted was a "high emotional load." (The report regarding the Veteran's wife, at least, appears to have been a misunderstanding, as later medical records indicate she is alive). However, he was noted to be alert, non-psychotic, non-suicidal, non-homicidal, and cooperative. His GAF was 45.

In an October 2003 note from his treating VA psychiatrist, the Veteran reported he was having difficulty mainly with restless sleep, and that the continuous positive airway pressure (CPAP) machine for his sleep apnea helped, but that he still awoke on a regular basis. The psychiatrist noted the Veteran had not refilled his antidepressant since June 2003. The Veteran was noted to be alert; oriented to person, place, and time; coherent; and goal-oriented. He was anxious and restless and reported difficulties at work and dealing with family issues. He was not delusional, suicidal, or homicidal, but he did have nightmares. A GAF score of 50 was continued. In a group therapy note the following day, the Veteran described difficulties he had since discharge with interpersonal relationships, specifically "trust for women," and problems with flashbacks and anxiety. In a group therapy note from later that month, the Veteran's mood and affect were described as dysthymic.

In November 2003, a VA examiner noted the Veteran was still married to his second wife and continued to work full-time as a cook at the same hospital where he had worked for the past 15 years. The Veteran reported he "used to get along well with others at work," but that since around April 2003 he had been getting into a lot of verbal arguments, which he associated with irritability and anger from increased memories of Vietnam. He reported sleeping problems, including waking up every twenty minutes and having nightmares at least twice a week. The Veteran stated he could not trust anyone, and was startled easily, forgetful, and very angry, but that he did not think he would do anything that would hurt his family. The examiner noted he was alert and oriented, made good eye contact, cooperative and in no apparent distress, but that his affect was blunted and his mood anxious. His speech was clear, coherent, goal-directed, and unpressured, and he had no flights of ideas or looseness of association. He had no auditory or visual hallucinations and no suicidal ideations, but had vague homicidal ideations without intent. His insight and judgment were fair. His PTSD was noted to be moderate-to-severe, and a GAF score of 48 was assigned due to symptoms interfering with sleep, sense of well-being, and ability to function at work. However, he was noted to be competent to handle VA compensation benefits.

In a December 2003 VA treatment note, the Veteran reported that he was able to vent his feelings of anger and frustration during group therapy, and that he was sleeping better due to medication and the extra effort in group therapy.

In January 2004, the Veteran spoke during group therapy about how he had learned to reduce stress in his life. In February 2004 group therapy notes, his mood and affect were noted to be dysthymic. At a session that same month, he shared how he had learned to "let go" of his anger by relaxing and not taking problems "so seriously."

In a February 2004 treatment note, a VA psychologist noted the Veteran appeared to be struggling with re-experiencing symptoms, including intrusive memories, nightmares, and psychological and physiological distress to cues. He reported numbing and avoidance symptoms, including avoidance of trauma-related stimuli, emotional detachment from others, and decreased interest in previously-enjoyed activities. He also reported sleep problems, anger management and irritability, impaired concentration, increased startle response, and hypervigilance.

In an April 2004 VA treatment note, the Veteran reported he was overwhelmed because his son and grandchildren were staying at his home, so he had no privacy and was having "a hard time" with his wife. He was described as alert and oriented to person, place, and time; coherent and goal-directed; cooperative; non-delusional with no suicidal or homicidal ideation; and hypervigilant with an exaggerated startle response. A GAF score of 50 was assigned.

June 2004 group therapy notes indicated the Veteran did not show much variation in mood and his affect was restricted.

In a July 2004 treatment note, the Veteran reported he had a few months with serious psychosocial stressors, namely that he had a kidney stone, his father fell and fractured ribs, and his son's car was damaged in a car accident. He stated he felt very tired and re-started sleep medication to help with his sleep and anxiety symptoms. He was described as alert and oriented to person, place, and time, with normal speech rate and tone. He had a depressed mood; decreased energy; and poor sleep with frequent waking up during the night and nightmares. He was recuperating from surgery for his kidney stone. He described difficulties with irritability, hypervigilance, impulse control, isolation, recurrent and intrusive war-related thoughts, and exaggerated startle response. He was not delusional and his judgment and insight were described as fair. A GAF score of 40 was assigned.

In an September 2004 group therapy note, the Veteran's mood and affect were described as pleasant and euthymic. In November 2004 group therapy, he shared that he planned to retire the following year and was "looking forward to his 'leisure years.'"

In a February 2005 VA primary care note, the Veteran reported that his job and people were "getting to [him]."

In a March 2005 treatment note, the Veteran reported he was feeling more and more distressed and depressed, and stated he had decided to retire and started to exercise.. His VA psychiatrist noted he was alert; oriented to person, place, and time; had normal speech rate and tone; and had vegetative signs of depression, anhedonia, depressed mood, and decreased energy. He reported poor sleep with frequent waking during the night and nightmares, irritability, hypervigilance, difficulties with impulse control, tendency to isolate, recurrent intrusive and disturbing thoughts, and exaggerated startle response. He was not delusional and his judgment and insight were noted as fair. A GAF score of 45 was assigned.

In an April 2005 treatment note, the Veteran reporting sleeping better and that he was an active participant in group therapy. His symptoms were the same as his March 2005 appointment, and the GAF score of 45 was continued.

A June 2005 group therapy note stated the Veteran told the group he had no friends and saw himself as a loner, as he did not "like to have to report his whereabouts to anyone, except his wife and family." He reported he had strong familial ties that kept him active.

An October 2005 group therapy note indicated the Veteran asked to be considered for the PTSD inpatient program, as he described having more anger-management problems. He reported he was adjusting well to his retirement but that he was having difficulties getting along with his family. His mood and affect were described as appropriate but dysthymic.

A December 2005 group therapy note described the Veteran's mood and affect as euthymic.

In a February 2006 primary care note, the Veteran's PTSD was described as stable, and he said it was "going [good]."

An April 2006 group therapy note indicated the Veteran reported he only slept about two or three hours each night, mostly in a chair. A May 2006 group therapy note stated the Veteran appeared less depressed than in previous sessions.

In October 2006 group therapy, the Veteran reported that the group helped him turn his life around as he learned to control and "let go" of his anger, he had a better relationship with his wife, and he enjoyed the company of others more than he did in the past since attending the group.

In January 2007, the Veteran had an initial VA mental health appointment with a new therapist, as he and his family had recently moved. He reported nightmares, but stated they were not as bad as before. He said he preferred to stay to himself, but wanted to be closer to his family. A GAF score of 65 was assigned. A note from later that month described him as circumstantial in speech, with residual anxiety symptoms, including occasional nightmares and some irritability. He denied past or present suicidal ideation, and there was no evidence of psychosis. The note reported he had adequate family support and his sleep was improved. His affect was described as slightly anxious, and his insight and judgment were fair. The Veteran was amenable to participating in group therapy again, and started that month.

An August 2007 VA mental health note included a psychosocial assessment for the Veteran's entrance into the VA intensive PTSD Treatment Program. The note described the Veteran's appearance as appropriate and within normal limits, his attitude/behavior as cooperative and calm, his mood as within normal limits, and his affect as congruent and relaxed. He was alert and oriented to person, place, and time; had no perceptual distortions; and had a logical and organized thought process that was described as optimistic. He continued to live with his wife and described his marriage as "good," with the exception of typical stressors. He reported that he was abusive to his first wife. He said that his relationship with his children was fair, and that he did not have a close relationship with them since he shared custody with his ex-wife. He last worked in 2005, and was employed as a chef at the same hospital for seventeen years. The Veteran reported his religion was very important to him, and it "keeps me in check." He said he had difficulty trusting people and his wife had to get his clothes ready and make him leave the house, otherwise he would stay at home. He denied having any special skills or hobbies, noting he used to go walking but he had not done that in three months, and that he just sat around the house. He reported that he had bad dreams if he had a "terrible" day, and had difficulty sleeping. He reported feeling depressed, noting that he was helping his son who was having financial problems. He also said he had anger problems, and if he got angry, it affected his whole day. He said he tried not to get into arguments. He reported that if he was already anxious, he had increased startle response, and that it depended on his mood. He reported intrusive thoughts daily; feelings of guilt; negative self-image/self-esteem; memory impairment, which he said was getting worse; and isolation. 

From November 2007 to December 2007, the Veteran participated in an 8-week intensive VA residential PTSD Treatment Program. During this time he was awarded a temporary total evaluation for his PTSD. At the time of his discharge from the program, he was assigned a GAF score of 50-55. He was described as stable and competent, denying any suicidal or homicidal ideation, intent, or plan, and that he could perform activities of daily living. Following his discharge, he resumed group therapy and also attended special aftercare group appointments for the PTSD Treatment Program.

In a July 2008 primary care note, the Veteran denied feeling hopeless about the present or future.

In an October 2008 VA PTSD support group note, the Veteran stated there was "a lot going on," referring to current events, including the financial crisis. Several times he referred to spiritual beliefs that helped him cope. In a mental health treatment note later that month, the Veteran reported his prescribed antidepressant was working well, and stated he was "getting there" with his PTSD progress. He stated he was doing much better than he was in 1999 when he first started treatment, but that he continued to only be able to sleep for four hours each night. He stated he took walks during the day and helped out at church, and that his anxiety was "less than before." His mental status was described as alert, somewhat anxious at first, and euthymic with full range of affect. He denied suicidal or homicidal ideations and hallucinations, and his thoughts were linear and goal-directed.

In a February 2009 group therapy note, the Veteran was described as "looking unhappy and lost in thought." He stated he had a lot going on, related to his father who had dementia. Group therapy notes from later that month, March 2009, and April 2009 indicate he discussed being happily married numerous times, and that he gave advice to the other participants based on his own marriage.

In a March 2009 treatment note, the Veteran was described as alert; oriented to person, place, time, and event; and depressed in affect. He denied hallucinations beyond flashbacks to his service in Vietnam, and reported no obsessions beyond intrusive memories and no compulsions. He reported continued sleep difficulty, including nightmares, stated he sat with his back to the wall, and reported that he was easily startled and irritated. His voice was described as very low, in marked contrast to the loudness he displayed in his PTSD support groups.

A May 2009 group treatment note stated the Veteran was always upbeat and rarely complained about problems.

In June 2009, a VA primary care note indicated the Veteran had a negative suicide risk assessment.

July 2009 group treatment notes indicated the Veteran continued to discuss his good marriage. In a group session later that month, he appeared sad and anxious. In an August 2013 group session, he sat silently and looked depressed. In a September 2009 support group, the Veteran stated he could not sleep more than three hours a night, and he could not use his CPAP because he tossed and turned. An October 2009 group note reported the Veteran visited nursing homes monthly and felt better about himself and his life when he left each time. In a November 2009 group session, the Veteran reported that he did not dwell on mistakes and that laughter helped him get through the day. Later that month he reported in group that he had to get himself ready every day before he left the house or he would just stay home rather than deal with people.

In a November 2009 treatment note, the Veteran reported he was not doing well because his sister was bringing his father, who had dementia, to Thanksgiving, and that he felt angry, guilty, and sad about his father. On mental status examination, the Veteran was described as alert and dysphoric with a restricted affect. He denied suicidal or homicidal ideation and hallucinations, and his thoughts were linear and goal directed. Later that month the Veteran reported in a group PTSD session that his father's visit went well and he realized he was worried for no reason.

February 2010 PTSD group notes showed the Veteran stated it was hard for him to trust immediate family, many of whom had a negative opinion about him. Later that month, he reported during group that he was happier when he was working because he was productive and had a reason to get up every morning.

In June 2010 PTSD support group records, the Veteran stated that when his wife moved any of his "stuff," he became very upset and raised his voice. He said he preferred being alone and would not leave home if not for the PTSD group. He noted he realized he was more open and less depressed when out of his "zone" at home, but he was reluctant to leave it.

August 2010 VA medical records showed the Veteran had a negative suicide risk assessment.

In April 2011, a VA examiner noted the Veteran consistently attended group therapy and had reported PTSD symptoms of anger, hyperarousal, sleep disturbance, exaggerated startle response, unwanted intrusive thoughts, nightmares, and avoidance behaviors. He took medication for anxiety and depression, which he reported helped keep him calm, avoid violence, and sleep a little better. He also stated his group sessions were critical to his survival. The examiner noted he made good eye contact, had clear and goal-oriented speech, and had logical thoughts and appropriate behavior. The Veteran was oriented to person, place, time, and event, and his mood was anxious. He demonstrated a full range of affect, which was intense at times. He denied suicidal or homicidal ideations. His memory and judgment were intact. The Veteran reported that over the past year he had "severe" PTSD symptoms and associated depressive episodes. He said he got depressed once or twice per month, and became irritable, angry, short of energy, and isolated from others for several days. He reported nightmares once or twice per week, but stated that when stressed, the frequency increased to three or four nights per week. He noted that while medication and therapy had helped, he still had a lot of anger and "still put [his] fists through the wall and occasionally [broke] furniture." He described periods of avoidance when he did not leave home, but also stated he was active with his church and delivered meals to the elderly. He reported few friends other than the veterans in his groups. He said he had unwanted thoughts of Vietnam and a feeling of foreshortened future, but did not report panic attacks, dissociative episodes, or flashbacks. He stated he was afraid the stress of his PTSD might one day cause a heart attack. The examiner noted the Veteran had multiple severe symptoms of PTSD, including nightmares, hyperarousal, avoidance, and re-experiencing, but that he had worked hard and long at VA therapy and it had paid off in some significant ways. Based on psychometric data, his PTSD symptoms were described as moderate. A GAF score of 77 was assigned.

In an October 2011 mental health treatment note, the Veteran reported he was doing fairly well since his last visit, but that he continued to feel depressed at times. He said the depression tended to come and go, and last week was a five on a scale of one to ten. His mental status was described as alert, pleasant, and cooperative, with a generally euthymic mood. His affect was mood congruent with a normal range of intensity, and there was no evidence of active psychosis, suicidal ideation, or homicidal ideation.

In an April 2013 group treatment note, the Veteran related to another veteran's report of having frequent awakenings at night, and talked at length about how they affect him and his wife.

After review of the record, a disability rating in excess of 50 percent is not warranted for the time period from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013.

While the Veteran demonstrated some symptoms consistent with a higher rating, such as a single instance of reported psychomotor retardation and vague homicidal ideations without intent, as well as more consistent reports of increased anger, the records do not reflect many of the other criteria consistent with a higher 70 percent rating (such as suicidal ideation, obsessional rituals, illogical or obscure speech, spatial disorientation, a near-continuous panic or depression affecting independent function, or a neglect of personal hygiene and appearance).

In Mauerhan, the Court held that symptoms listed in the code do not "constitute an exhaustive list, but rather are to serve as examples of the types and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan, 16 Vet. App. at 442. If the evidence demonstrates that a claimant suffers from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. In this case, however, the evidence does not demonstrate that the Veteran's symptoms result in an overall level of disability consistent with a higher 70 percent rating.

Notably, the evidence does not demonstrate any significant impairment with activities of daily living such that would warrant a higher rating than assigned. While the Veteran reported some anger and inability to get along with his coworkers, there is no evidence he had impaired impulse control, and he was able to maintain a full-time position as a cook at the same place of employment for 17 years, until he retired in 2005. Following his retirement, he was active in the community, including volunteering with his church and with the elderly. During this time period, he also maintained a good relationship with his wife, and his group treatment records indicate he spoke of the positive relationship and gave other veterans advice based on his own marriage. See VAMRs. While he did report symptoms of depression, during his April 2011 VA examination he reported he got depressed once or twice per month, so significantly less than the near-continuous panic or depression affecting independent function associated with a 70 percent disability rating.

While the Veteran's symptoms during this period appeared to be worse than they were previously, this has already been reflected in the increased 50 percent disability rating. The record does not demonstrate that the Veteran's symptoms or their effects resulted in a level of social or occupational impairment consistent with a higher 70 percent rating.

Increased Rating as of August 5, 2013

As a result of the April 2011 VA examiner's inconsistent statements that the Veteran had severe PTSD but a GAF score of 77, the Board remanded for a new VA examination. In August 2013, a VA examiner noted the previous GAF score of 77 was too high, and that a GAF score of 50 was more consistent with his impairment, symptoms, and previously-reported GAF scores. The examiner noted the Veteran continued to suffer serious social impairment because of PTSD symptoms, as well as suicidal ideation. He reported he had been married to his current wife for nearly 30 years, and the marriage was stable but his PTSD symptoms strained it. He reported they still slept separately due to his nightmares, and he had continued problems with anger management but no physical violence. He said he had verbal altercations with his wife, and that he broke objects and put holes in the walls in his home.

The Veteran reported a tendency to isolate with very limited social interactions and limited involvement in the community. He continued to volunteer at a nursing home, but with a decreased frequency of every three months, and stated he had to stop volunteering as a bus driver for the nursing home due to anger issues. He said he spent most of his time at home "doing nothing" and denied any significant hobbies. The examiner noted he had occupational and social impairment with deficiencies in most areas due to his symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.

As of August 5, 2013, a disability rating in excess of 70 percent is not warranted, because the evidence of record does not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to place; or memory loss for names of own occupation or name. 

While the Veteran reported during his August 2013 VA examination that his PTSD symptoms strained his marriage, that he had anger problems and social isolation, and that he had some suicidal ideation, but there is no indication he was in persistent danger of hurting himself or others, or that he had such severe symptoms as those contemplated by the criteria for a 100 percent disability rating.

To reiterate, the Veteran's primary PTSD symptoms as of the August 2013 VA examination were nightmares, anger, social isolation, and some reports of suicidal ideation. These symptoms fall squarely within the criteria for the assigned 70 percent disability rating. A rating in excess of 70 percent as of August 5, 2013 is not warranted.

In summary, a disability rating in excess of 30 percent is denied from September 24, 2002 to January 12, 200. A disability rating in excess of 50 percent is denied from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013. A disability rating in excess of 70 percent since August 5, 2013 is denied. See 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Entitlement to TDIU

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A veteran's level of education, special training, and previous work experience may be considered part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

Entitlement to TDIU Prior to August 5, 2013

As noted, the Veteran was employed full-time as a cook until sometime in 2005. The Veteran's records indicate, and he has reported, that he retired from his long-time job as a cook at the same hospital in 2005; however the date of his retirement is unclear. In March 2005 he told a VA psychiatrist that he had decided to retire, and in October 2005, he reported that he was adjusting to retirement. Therefore, he likely retired sometime between March and October 2005. There is no evidence this position was not substantially gainful, therefore, he is ineligible for TDIU during his employment. 38 C.F.R. §§ 3.340, 4.15.

The schedular criteria for TDIU have not been met for the appeals period prior to August 5, 2013. See 38 C.F.R. § 4.16(a). The Veteran's service-connected PTSD was rated as 30 and 50 percent disabling prior to that date. See 38 C.F.R. §§ 4.71a, 4.87a, 4.124a. His combined disability rating was the same for this period. Thus, the Veteran did not have a service-connected disability rated at 60 percent or higher prior to August 5, 2013. Id.

Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis. VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled. 38 C.F.R. § 4.16(b). The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). Extraschedular consideration for purposes of TDIU is based on whether a claimant's service-connected disabilities prevent him from working.

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a). VAOPGCPREC 75-91. The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU. 38 C.F.R. § 4.16(b).

The Veteran's VA medical records during this period and following his retirement generally indicate his marriage was positive, he was consistently involved in group therapy sessions, and that he volunteered within his community. While he certainly exhibited symptoms of PTSD, there is no medical evidence suggesting his PTSD resulted in such occupational impairment that it would have prevented him from working. The evidence does not support referral to the Director of the Compensation and Pension Service for an opinion regarding entitlement to extraschedular TDIU.

The preponderance of the evidence is against the claim of entitlement to TDIU prior to August 5, 2013. The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to August 5, 2013 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55.

Entitlement to TDIU as of August 5, 2013

As of August 5, 2013, the schedular criteria for TDIU have been met. See 38 C.F.R. § 4.16(a). The Veteran's service-connected PTSD was rated as 70 percent disabling effective August 5, 2013. See 38 C.F.R. §§ 4.71a, 4.87a, 4.124a. Thus, the Veteran has a service-connected disability rated at 60 percent or higher after August 5, 2013.

At the time of the August 20143 VA examination, the Veteran reported worsening symptoms, including increased anger problems. The examiner noted he had serious social impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, resulting in occupational and social impairment with deficiencies in most areas. Therefore, giving the Veteran the benefit of the doubt, as of this examination, the Veteran's symptoms would likely prevent him from securing or following a substantially gainful occupation.

Accordingly, TDIU is granted from August 5, 2013 onwards. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.




Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's current mental health symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's PTSD is manifest mainly by sleep disturbances, depressed mood, and social isolation, with some symptoms of anger. See 38 C.F.R. § 4.130, DC 9411. Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's PTSD and the first step of the inquiry is not satisfied. See Thun, 22 Vet. App. at 115. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's PTSD and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 30 percent for PTSD from September 24, 2002 to January 12, 2003 is denied.

A disability rating in excess of 50 percent for PTSD from January 13, 2003 to November 7, 2007 and from January 1, 2008 to August 4, 2013 is denied.

A disability rating in excess of 70 percent for PTSD since August 5, 2013 is denied.

Entitlement to TDIU prior to August 5, 2013 is denied.

Entitlement to TDIU from August 5, 2013 and thereafter is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


